Title: Council of War, 9 May 1758
From: Washington, George
To: 



May 9th 1758

At a Council of Officers, held at Fort Loudoun, May 9th 1758. Present,

               
                  Colo: George Washington, PresidentMembers
               
               
                  Lt Colo. Stephens
                  Capt. Stewart
               
               
                  Lt Stewart
                  Lt Campbell
               
               
                  Lt King
                  Lt Buckner
               
               
                  Lt Hubbard
                  Lt Thompson
               
               
                  Lt Roy
                  Ensign Duncanson
               
            
It was considered, whether Colo. Washington ought not to fulfil his Engagements, by defraying the Expences of the officers and other Gentlemen who he has employed in the Recruiting-Service, in consequence of Orders received from the President of Virginia, out of the 4,00£ sent up for contingencies—as far as it will go.
1. We considered, that the President had given Orders for Recruiting, to complete this Regiment.
2. That, in consequence of those orders, several Officers were ordered to recruit—who have been, and now are, enlisting men.
3. That many private Gentlemen, who have the Service at heart, upon a promise from Colo. Washington, that they should be repaid what money they should advance in recruiting, have engaged, and enlisted several men.
4. That it is impossible for the recruiting Parties to be immediately stopped from recruiting, as they are in distant, and different places.
5. That, purposely for the service of the Country, and to oblige the Recruiting officers, several Musters are appointed, at which those Gentlemen who have recruited, promised to deliver

their Recruits to certain officers who have engaged to attend; whose characters may suffer if they do not; as they will appear to have acted, not only without Orders, but with a great deal of Levity.
6. That, as there was no money here for the Officers who are Recruiting—Colo. Washington gave them orders to draw upon him for what they should expend, or engage to give the men whom they should recruit. He is therefore, absolutely liable to them for it.
7. That, as the Colonel is obliged, out of his private Estate to comply with his Engagements—and as he hath staked his credit to forward the Service of his Country—and in obedience to the President’s Orders: It would be the greatest hardship in the world on him to suffer for it.
8. That, not only the Credit of this Regiment would suffer, if the money that shall be expended in the Service is not paid speedily, but the credit of the Country also.
For these Reasons—It is the unanimous opinion of this Council, that the 4,00£ ought to be applied in discharging the Expences of the Recruiting parties; and that application be made for more money for the same purpose.
